DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 11, 12, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US PGPub 2016/0174285 A1) in view of Ahn et al. (US PGPub 2009/0186613 A1) and further in view of Javed (US 20150078173).
Regarding claim 1, Ke teaches 4 communication method, comprising:
receiving, by a first device (“master eNB (MeNB)’, [0005]), a first message (Fig.
7, step 701, and [0185] wherein the information is received by the first device/”7*MeNB’”) sent by a second device (“the MeNB obtains a serving identifier supported by the SeNB or a SeNB's cell”, [0185], and Fig. 7, step 701), wherein the first device is a primary access network device of a terminal device (“UE”, [0186]) in a first state (“maintaining service continuity in heterogeneous communication system according to another embodiment of the present disclosure. As shown in FIG. 7”, [0145], wherein Fig. 7 illustrates the first state that the service continuity in heterogeneous 
a core network device and the first device reserve a data plane connection of the
terminal device in the first state (“MeNB receives an initial context setup request/E-RAB
setup request which is sent by the MME and indicates an established user plane bearer
of the UE”, [0186] wherein the core network device/"MME” and the first device/*>MeNB”
establishes a user plane bearer connection with UE and the context setup request is
sent in the first state which the service continuity is maintained and the UE is not
interacting with either base stations);
determining, by the first device based on the first message, that the second
device is a secondary access network device of the terminal device in the first state (In
step 701, when establishing an interface between a MeNB and a SeNB, the MeNB
obtains a serving identifier supported by the SeNB or a SeNB's cell. Or, the MeNB may
obtain the serving identifier supported by the SeNB or the SeNB's cell’, [0185], wherein
the information/’first message” obtained by the first device/”"MeNB” includes a serving
identifier supported by the second device/”SeNB’ indicating that the SeNB can be a
serving cell, and the SeNB serving identifier indicates that the SeNB is the secondary

sending, by the first device, a second message ta the second device, wherein the
second message is used to request to the second device as the secondary access
network device of the terminal device in the first state (“the MeNB sends the SeNB a
cell addition request/bearer activation request/SeNB addition request/SeNB modification
request to indicate the bearer to be established”, [0187] wherein the cell addition
request/bearer activation request/SeNB addition request/SeNB modification request is
sent in the first state wherein the service continuity in heterogeneous communication
system is maintained before any of the network device or the core network node
interacts with the terminal device); and
receiving, by the first device, an acknowledgment message for the second
message and that is sent by the second device based on the second message (“the
SeNB returns a cell addition response/bearer activation response/SeNB addition
response/SeNB modification response to the MeNB’, [0188]).
However, Ke lacks the teaching wherein the terminal device in the first state
does not send channel state information to the first device.
In an analogous art, Ann teaches the method and wherein the terminal device in
the first state does nott send channel state information to the first device (the BS
allocates an uplink radio resource to the UE without knowing the uplink channel
condition’, [0120] wherein during the allocation state the UE does not need to provide
uplink channel condition).
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the terminal device in

Ahn and combine with Ke in order to enable the network to autonomously provision
resource allocation absence of the UE,
However, the combination lacks the teaching wherein the first message
comprises identification on information of the terminal device in the first state.
In an analogous art, Javed teaches the method wherein the first message
comprises identification information of the terminal device in the first state (paragraph 154).
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the terminal device in
the first stale as taught by Javed and combine with Ke, as modified by Aln in order to monitoring probe for tracking identifiers corresponding to a user device.
Regarding claim 2, Re, as modified by Ahn and Chai, teaches the method
according to claim 1, wherein after the receiving, by the first device, an acknowledgment
message for the second message and that is sent by the second device based on the
second message (the SeNB returns a cell addition response/bearer activation
response/SeNB addition response/SeNB modification response to the MeNB’, [0188)).
the method further comprises: sending, by the first device, a third message to the
terminal device in the first state, wherein the third message is used to notify the terminal
device in the first state that the second device is the secondary access network device
of the terminal device in the first state (‘step 705, the MeNB sends a RRC
reconfiguration to the UE to indicate a configuration of an added SeNB's cell, namely a
SeNB Scell of the UE”, [0189], and Fig. 7, step 705).

according to claim 1, wherein the second message comprises: at least one of the
identification information of the terminal device in the first state, the type information of
the radio bearer, and identification information of at least one radio bearer that the first
device requests the second device to transmit, wherein the type information at the radio
bearer is used ta indicate the allocation manner between the first device and the second
device and the protocol stack corresponding to the radio bearer: and/or the
acknowledgment message for the second message comprises the identification
information of the first radio bearer that 's able to be transmitted by the second device to
the terminal device in the first state ("in step 704, the SeNB returns a cell addition
response/bearer activation response/SeNB addition response/SeNB modification
response to the MeNB to indicate a bearer transport layer address and/or a GTP-TEID”,
[(0188]), and the identification information of the al least one radio bearer comprises the
identification information of the first radio bearer.
Regarding claim 6, Ke, as modified by Ahn and Javed teaches the method
wherein the receiving, by the first device, the first message comprises: receiving, by the
first device, a cell update message of the terminal device in the first state (/O0739)},
wherein ine cell update message is used io indicate that the terminal device in the first
state moves from a cell covered by the first device to a cell covered by the second
device (O176); and the determining, by the first device based on the first message, that
a second device is a secondary access network device of the terminal device in the first
state comprises: determining, by the first device based on the cell update message, that
the second device is the secondary access network device of the terminal device in the

Regarding claim 9, Ke, as modified by Ahn and Chai, teaches the method
according to claim 1, wherein the first device is an anchor network device AnNH (a
master eNB (MeNB)’, [O0O171 wherein the first device is a master eNB equivalent for an anchor network device}, and the second device is an assistant network device ASNA ("a secondary 6NB (SeNB)", [0017] wherein the SeNB is a secondary network device to
assist to maintain the user plane data continuity when Ue is located at the secondary
network device location, see "the MME can obtain the TA of the SeNB’s cell, and select
the SGW according to the TA of the SeNB,or according to the TA of a cell where a user
plane bearer of the UE is located and the TA of an eNB, so that the continuity of user
plane data may be maintained when a bearer is established on or moved to a small
cell’, [(0092]); and the receiving, by the first device, a first message comprises:
receiving, by the AnNR, the first message sent by the ASNR (Fig. 7, step 701, and [O165] wherein the information is sent by the ASNR/’SeNB” and received by the
AnNe MeNB").
Regarding claim 11, Ke teaches a communication method, comprising: sending,
by a second device, a first message to a first device (Fig. 7, step 701, and [0185]
wherein the information is received by the first device” MeNB’ from the second
device SeNB"}, wherein the first message is used by the first device to determine that
the second device is a secondary access network device of 4 terminal device in the first
state (“maintaining service continuity in heterogeneous communication system
according to another embodiment of the present disclosure. As shown in FIG. 7”,
[0145], wherein Fig. 7 illustrates the first state that the service continuity in

or the core network node interacts with the terminal device, also see “In step 701, when
establishing an interface between a MeNB and a SeNB, the MeNB obtains a serving
identifier supported by the SeNB or a SeNB's cell. Or, the MeNB may obtain the serving
identifier’, [0185] wherein during the serving identifier reception between the first and
the second device the UE is operating at a state absence of interacting with either the
first or the second base station in which the two base stations are exchanging signals,
see Fig. 7, step 701), and a core network device and the first device reserve a data
plane connection of the terminal device in the first state (MeNB receives an initial
context setup request/E-RAB setup request which is sent by the MME and indicates an
established user plane bearer of the UE”, [0186] wherein the core network
device/"MME’” and the first device//7MeNB’” establishes a user plane bearer connection
with UE and the context setup request is sent in the first state which the service
continuity is maintained and the UE is not interacting with either base stations);
receiving, by the second device, a second message sent by the first device
based on the first message, wherein the second message is used to request to aJaved the second device as the secondary access network device of the terrmninal device in the first state (“the MeNB sends the SeNB a cell addition request/bearer activation
request/SeNB addition request/SeNB modification request to indicate the bearer to be
established”, [0187] wherein the cell addition request/bearer activation request/SeNB
addition request/SeNB modification request is sent in the first state which the service
continuity is maintained and the UE is not interacting with either base stations); and
sending, by the second device, an acknowledgment message for the second

addition response/bearer activation response/SeNB addition response/SeNB
modification response to the MeNB’, [0188)).
However, Ke lacks the teaching wherein the terminal device in the first state
does not send channel state information to the first device.
In an analogous art, Ahn teaches the method and wherein ihe terminal device in
the first state does not send channel state information to the first device (“the BS
allocates an uplink radio resource to the UE without knowing the uplink channel
condition’, (120) wherein during the allocation state the UE does not need ta provide
uplink channel condition),
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein ihe terminal device in
the first state does not send channel state information to the first device, as taught by
Ahn and combine with Ke in order ta enable the network to autonomously provision
resource allocation absence of the UE,
However, the combination lacks the teaching wherein the first message
comprises identification information of the terminal device in ihe first state.
In an analogous art, Javed teaches the method wherein the first message
comprises identification information of the terminal device in the first state.
wherein the first message comprises identification information of the terminal device in
the first state (O104] wherein the second device/SCell" transmits the dual connectivity
response message including identification information of the terminal device/’an ID (C-
ANTE or UE X24F ID) of the UE” to the first device/’F Cell’ at the first state/"dual

It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the terminal device in
the first stale does not send channel state information fo the first device, as taught by
Chol, and combine with Ke, as modified by Ahn in order to identify the UE and
determine whether the UE is supported using the SCell, as suggested by Chel (O1OSp.
Regarding claim 12, Ke, as modified by Ahn and Ghoi, teaches the method
according to claim 11, wherein after the sending, by the second device, an
acknowledgment message for the second message to the first device based on the
second message (Ke, “the SeNB returns a cell addition response/bearer activation
response/SeNB addition response/SeNB modification response to the MeNB’, [0188)),
the method further comprises: sending, by the second device, a third message to the
terminal device, wherein the third message is used to notify the terminal device in the
first state that the second device is the secondary access network device af the terminal
device in the first state (Ke, “step 705, the MeNB sends a RRC reconfiguration to the
UE to indicate a configuration of an added SeNB's cell, namely a SeNB Scell of the UE’,
[0189], and Fig. 7, step 705).
Regarding claim 14, Ke, as modified by Ahn and Javed teaches the method
according to claim 17, wherein the second message comprises: at least one of the
identification information of the terminal device in the first stale, the type information of
the radio bearer, an identification information of at least one radio bearer that the first
device requests the second device to transmit, wherein the type information of the radio
bearer is used to indicate the allocation manner between the first device and the second

acknowledgement message for the second message comprises the identification
information of the first radio bearer that to able to be transmitted by the second device to the terminal device in the first state (“in step 704, the SeNB returns a cell addition
response/bearer activation response/SeNB addition response/SeNB modification
response to the MeNB to indicate a bearer transport layer address and/or a GTP-TEID”,
[0188]), and the identification information of the at least one radio bearer comprises the
identification information of the first radio bearer.
Regarding claim 16, Ke teaches 4 communications apparatus (“master eNB
(MeNBY Q005)}, comprising: 4 transceiver configured to receive a first message in a
first state (“maintaining service continuity in heterogeneous communication system
according to another embodiment of the present disclosure. As shown in FIG. 7”,
[0145], wherein Fig. 7 illustrates the first state that the service continuity in
heterogeneous communication system is maintained before any of the network device
or the core network node interacts with the terminal device, also see “In step 701, when
establishing an interface between a MeNB and a SeNB, the MeNB obtains a serving
identifier supported by the SeNB or a SeNB's cell. Or, the MeNB may obtain the serving
identifier, [0185] wherein during the serving identifier reception between the first and
the second device the UE is operating at a state absence of interacting with either the
first or the second base station in which the two base stations are exchanging signals,
see Fig. 7, step 701), wherein the apparatus is 4 primary access network device of a
terminal device CUE”, 1018S, and a core network device and the apparatus reserve a
data plane connection of the terminal device (MeNB receives an initial context setup

user plane bearer of the UE”, [0186] wherein the core network device/”MME” and the
first device/7MeNB’ establishes a user plane bearer connection with UE and the context
setup request is sent in the first state that the service continuity in heterogeneous
communication system is maintained before any of the network device or the core
network node interacts with the terminal device); and processor connected to the transceiver and configured to determine, based on the first message, that a second device is a secondary access network device of the terminal device in the first state (MeNB receives an initial context setup request/E-RAB setup request which is sent by the MME and indicates an established user plane bearer of the UE”, [0186] wherein the core network device/"MME” and the first device/*>MeNB” establishes a user plane bearer connection with UE and the context setup request is sent in the first state that the service continuity in heterogeneous communication system is maintained before any of the network device or the core network node interacts with the terminal device);
wherein the transceiver is further configured to send a second message to the
second device, wherein the second message is used fo request to Javed the second
device as the secondary access network device of the terminal device in the first state
(‘the MeNB sends the SeNB a cell addition request/bearer activation request/SeNB
addition request/SeNB modification request to indicate the bearer to be established”,
[0187] wherein the cell addition request/bearer activation request/SeNB addition
requesl/SeNB modification request is sent in the first state which the UE is not
interacting with either base stations); and the transceiver receives an acknowledgment
message for the second message and that is sent by the second device based on the

response/SeNB addition response/SeNB modification response to the MeNB’, [0188]).
However, Ke lacks the teaching wherein the terminal device in the first state does
not send channel slate information to the first device.
In an analogous art, Ahn teaches the apparatus wherein the terminal device in
the first state does not send channel state information to the first device (“the BS
allocates an uplink radio resource to the UE without knowing the uplink channel
condition’, (120) wherein during the allocation state the WE does not need ta provide
uplink channel condition), It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to adapt the teaching wherein ihe terminal device in the first state does not send channel state information to the first device, as taught by Ahn and combine with Ke in order to enable the network to autonomously provision resource allocation absence of the UE, However, the combination lacks the teaching wherein the first message comprises identification information of the terminal device in the first state.
In an analogous art, Javed teaches the apparatus (UE", [0104]) wherein the first
message comprises identification information of the terminal device in the first state
cO104] wherein the second device? SCel? transmits the dual connectivity response
message including identification information of the terminal device/’an ID (C-RNTI or UE
X2AP 1D} of the UE” to the first device?’ PCell’ at the first state/"dual connectivity’,
f1G4), also see Fig. 8}.
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the terminal device in

Javed and combine with Ke, as modified by Ahn in order to identify the LIE and
determine whether the UE is supported using the 5Cell, as suggested by Javed (0103p.
Regarding claim 17, Ke, as modified by Ahn and Chai, teaches the apparatus
according to claim 16, wherein the transceiver is further configured to: after receiving
the acknowledgment message for the second message and that is sent by the second
device based or the second message (Ke, “the SeNB returns a cell addition
response/bearer activation response/SeNB addition response/SeNB modification
response to the MeNB’, [0188]), send a4 third message to the terminal device, wherein
the third message is used to notify the terminal device in the first state that the second
device is the secondary access network device of the terminal device (“step 705, the
MeNB sends a RRC reconfiguration to the UE to indicate a configuration of an added
SeNB's cell, namely a SeNB Scell of the UE”, [0189], and Fig. 7, step 705).
Regarding claim 19, Ke, as modified by Ahn and Javed teaches the apparatus
according to claim 16, wherein the second message comprises: at least one of the
identification information of the terminal device in the first state, the type information of
the radio bearer, and identification information of at least one radio bearer that the
apparatus requests the second device to transmit, wherein the type information of the
radio bearer is used fo indicate the allocation manner between the apparatus and the
second device and the protocol stack corresponding to the radio bearer of the terminal
device in the first state reserved by the core network device; and/or the
acknowledgment message for the second message comprises the identification
information of the first radio bearer that is able to be transmitted by the second device to

activation response/SeNB addition response/SeNB modification response to the MeNB
to indicate a bearer transport layer address and/or a GTP-TEID”, [0188]), and the
identification information of the al least one radio bearer comprises the identification
information of the first radio bearer.
Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable
over Ke et al. (US PGPub 2016/01 74285 A1) in view of Ahn et al. (US PGPub
2009/0186613 A1) and further in view of Javed, as applied in claims 2, 12, and 17, and further in view of Hapsari et al. (US PGPub2017/0230898 A1).
Regarding claim 3, Ke teaches the method wherein the third message
comprises: at least one of first indication information “step 705, the MeNB sends a RRC
reconfiguration to the UE”, [(0189]), identification information of the terminal device in the first state, identification information of a first radio bearer, type information of a radio
bearer, and timing advance TA information.
However, Ke in view of Ahn and further in view of Javed lacks the teaching
wherein the first indication information is used to indicate that the first device and the
core network device reserve a data plane connection and/or the first device reserves a
radio bearer of the terminal device in the first state, the identification information of the
first radio bearer is used to identify 4 radio bearer that is able to be transmitted by the
second device to the terminal device in the first state, the type information of the radio
bearer is used to indicate an allocation manner between the first device and the second
device and a protocol stack corresponding to the radio bearer, and the TA information is
used to indicate lime information of timing advance of uplink synchronization between

In an analogous art, Haosari teaches wherein the first indication information
CRRO Connection Reconfiguration’, [00747 is used to indicate that the first device and
ihe core network device reserve a data plane connection and/or the first device
reserves a radio bearer of the terminal device in the first state (the mobile station
transitions from the idle state to the connected state (S131). The base station transmits
an S1AP Initial UE Message to the MME to notify the MME of the service request from
the mobile station (S133). When the MME accepts the service request, the MME
transmits an S1AP UE Context Setup Request to the base station including information
used to establish a bearer (S135). The base station notifies the mobile station of the
information used to establish the bearer by means of an RRC Connection
Reconfiguration”, {G0743}.
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the first indication
 information is used to reserve 4 radio bearer of the terminal device in the first slate, as
taught by Hapsari, and combine with Ke and Ahn and Javed in order to establish RAC
connection in the idle state.
Regarding claim 13, Ke teaches the method wherein the third message
comprises: at least one of first indication information (step 705, the MeNB sends a
RRC reconfiguration to the UE”, [0189]), identification information of the terminal device
in the first state, identification information of a first radio bearer, type information of a
radio bearer, and timing advance TA information.
However, Ke in view of Ahn and further in view of Javed lacks the teaching

core network device reserve a data plane connection and/or the first device reserves a
radio bearer of the terminal device in the first state, the identification information of the
first radio bearer is used to identify 4 radio bearer that is able to be transmitted by the
second device to the terminal device in the first state, the type information of the radio
bearer is used to indicate an allocation manner between the first device and the second
device and a protocol stack corresponding to the radio bearer, and the TA information is
used to indicate lime information of timing advance of uplink synchronization between
the terminal device in the first state and the second device.
In an analogous art, Haosari teaches wherein the first indication information
CRC Connection Reconfiguration’, [00741 is used to indicate that the first device and
the core network device reserve a data plane connection and/or the first device
reserves a radio bearer of the terminal device in the first state (the mobile station
transitions from the idle state to the connected state (S131). The base station transmits
an S1AP Initial UE Message to the MME to notify the MME of the service request from
the mobile station (S133). When the MME accepts the service request, the MME
transmits an S1AP UE Context Setup Request to the base station including information
used to establish a bearer (S135). The base station notifies the mobile station of the
information used to establish the bearer by means of an RRC Connection
Reconfiguration”, [0074}}.
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein ihe first indication
information is used to reserve 4 radio bearer of the terminal device in the first slate, as

connection in the idle state.
Regarding claim 18, Ke further teaches the apparatus according to claim 17,
wherein the third message comprises: al feast one of first indication information first
indication information (“step 705, the MeNB sends a RRC reconfiguration to the UE”,
[(0189]), identification information of the terminal device in the first state, identification
information of a first radio bearer, type information of a radio bearer, and timing advance
TA information,
However, Ke in view of Ann and further in view of Javed lacks the teaching
wherein the first indication information is used to indicate that the apparatus and the
core network device reserve a data plane connection and/or the apparatus reserves a
radio bearer of the terminal device in the first state, the identification information of the
first radio bearer is used to identity a radio bearer that is able to be transmitted by the
second device to the terminal device in the first state, the type information at the radio
bearer is used to indicate an allocation manner between the apparatus and the second
device and 4 protocol stack corresponding to the radio bearer, and the TA information is
used to indicate time information of timing advance cf uplink synchronization between
the terminal device in the first state and the second device.
in an analogous art, Hapsari teaches wherein the first indication information
CRRC Connection Reconfiguration’, (0074) is used to indicate that the first device and
the core network device reserve a data plane connection and/or the first device
reserves a radio bearer of the terminal device in the first state (the mobile station
transitions from the idle state to the connected state (S131). The base station transmits

the mobile station (S133). When the MME accepts the service request, the MME
transmits an S1AP UE Context Setup Request to the base station including information
used to establish a bearer (S135). The base station notifies the mobile station of the
information used to establish the bearer by means of an RRC Connection
Reconfiguration”, {O074}}.
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the first indication
information is used in reserve a radio bearer of the terminal device in the first state, as
taught by Hapsan, and combine with Ke and Ahn and Javed in order to establish RAG
connection in the idle state.
Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable
over Ke et al. (US PGPub 2016/01 74285 A1) in view of Ahn et al. (US PGPub
2009/0186613 A1), in view of Javed, as applied in claims 1, 11, and 16, and further in view of Zhang et al. (US PGPub 2014/0269575 A1).
Regarding claim 5, Ke in view of Ahn and further in view of Javed teaches the
method according ta claim 1. However, the combination lacks the teaching comprising
wherein the receiving, by the first device, a first message comprises: receiving, by the
first device, a first measurement report, wherein the first measurement report is used to
indicate first channel quality information between the terminal device in the first state
and the second device and determining, by the first device based on the first channel
quality information, that the second device is the secondary access network device of
the terminal device in the first state.

device, a first message comprises: receiving, oy the first device, 4 first measurement
report, wherein the first measurement report is used to indicate first channel quality
information between the terminal device in the first state and the second device when
learning, according to a measurement report reported by the UE, that the signal quality
of the cell of the secondary base station is good, the primary base station adds the cell
of the secondary base station and changes the DRB from being associated to the
primary base station to being associated to the secondary base station”, [0060]), and
determining, by the first device based on the first channel quality information, that the
second device is the secondary access network device of the terminal device in the first
state (0043).
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the determining, by
the first device based on the first message, that a second device is a secondary access
network device of the terminal device in the first state comprises: determining, by the
first device based on the first channel quality information, that the second device is the
secondary access network device of the terminal device in the first state, as taught by
Zhang, and combine with Ke and Ann and Ghoi in order to provide radio measurement
report.
Regarding claim 15, Ke in view of Ahn and further in view of Javed teaches the
method according to claim 11. However, the combination lacks the teaching wherein
the receiving, by a first device, a first message comprises: receiving, by the first device,
a first measurement report, wherein the first measurement report is used to indicate first

device; and the determining, by the first device based on the first message, that a
second device is a secondary access network device of the terminal device in the first
state comprises: determining, by the first device based on the first channel quality
information,
In an analogous art, Zhang teaches the apparatus comprising receiving, by the
first device, a first measurement report, wherein the first measurement report is used to
indicate first channel quality information between the terminal device in the first state
and the second device (when learning, according to a measurement report reported by
the UE, that the signal quality of the cell of the secondary base station is good, the
primary base station adds the cell of the secondary base station and changes the DRB
from being associated to the primary base station to being associated to the secondary
base station”, [0060]), and determining, by ihe firsi device based on the first channel
quality information, that the second device is the secondary access network device of
the terminal device in the first state (0043)),
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the determining, by
the first device based on the first message, that a second device is a secondary access
network device of the terminal device in the first state comprises: determining, by the
first device based on the first channel quality information, that the second device is the
secondary access network device of the terminal device in the first stale, as taught by
Zhang, and combine with Ke and Ann and Javed in order to provide radio measurement
report.

apparatus according to claim 16. However, lhe combination lacks the teaching wherein
the transceiver is configured to: receive a first measurement report, wherein the first
measurement report is used to indicate first channel quality information between the
terminal device in the first state and the second device; and the processor is configured
to: determine, based on the first channel quality information, that the second device is
tne secondary access network device of the terminal device in the first state.
In an analogous art, Zhang teaches the apparatus wherein the transceiver is
configured to: receive a first measurement report, wherein the first measurement report
is used to indicate first channel quality information between the terminal device in the
first state of the second device (“when learning, according to a measurement report
reported by the UE, that the signal quality of the cell of the secondary base station is
good, the primary base station adds the cell of the secondary base station and changes
the DRB from being associated to the primary base station to being associated to the
secondary base station”, [O060]), and the processor is configured to: determine, based
on the first channel quality information, that the second device is the secondary access
network device of the terminal device in the first state (Q043p.
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the determining, by
the first device based on the first message, that a second device is a secondary access
network device of the terminal device in the first slate comprises: determining, by the
first device based on the first channel quality information, that the second device is the
secondary access network device of the terminal device in the first state, as taught by

report.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US PGPub 2016/0174285 A1) in view of Ahn et al. (US PGPub 2009/0186613 A1) and further in view of Javed, as applied in claim 1, and further in view of Kim (US PGPub 2016/0219475 A1).
Regarding claim 7, Ke in view of Ahn and further in view of Javed teaches the
method according ta claim 1. However, the combination lacks the teaching wherein the
receiving, by a first device, a first message comprises: receiving, by the first device, a
first state switching request message of the terminal device in the first state, wherein the
 first stale switching request message is used to request the second device that the
terminal device in the first state needs to switch from the first state to an active state:
and the determining, by the first device based on the first message, that a second
device is a secondary access network device of the terminal device in the first state
comprises: determining, by the first device based on the first state switching request
message, that the second device is the secondary access network device of the
terminal device in the first state.
In an analogous art, Kun teaches the method wherein the receiving, by a first
device, a first message (“measurement result’, (04521) comprises: receiving, by the first
device, a first state switching request message of the terminal device in the first state,
wherein the first state switching request message is used to request the second device
that the terminal device in the first state needs to switch from the first state to an active
state (the Pcoell receiving the measurement result may transmit a control message

support the CA function for the small base station (cell) or small base station group in
the measurement results”, [0452]); and the determining, by the first device based on the
first message, that a second device is a secondary access network device of the
terminal device in the first state comprises: determining, by the first device based on the
first state switching request message, that the second device is the secondary access
network device of the terminal device in the first state (transmit a control message
notifying the activation of the corresponding SCell(s) to the terminal’, [0452)).
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the receiving, by a
first device, a first message comprises: receiving, by the first device, a first state
switching request message of the terminal device in the first state, wherein the first state
switching request message is used to request the second device that the terminal
device in the first state needs to switch frame the first state for an active state; and the
determining, oy the first device based on the first message, that a second device is a
secondary access network device of the terminal device in the first state comprises:
determining, by the first device based on the first state switching request message, that
the second device is the secondary access network device of the terminal device in the
first state, as taught by Rim, and combine with Ke and Ahn and Javed in order to allow
the regular traffic to resume after the second cell is activated.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US PGPub 2016/0174285 A1) in view of Ahn et al. (US PGPub 2009/0186613 A1) and further in view of Javed et al. (US PGPub 2016/0037405 A1), as applied in claim 1, and further in view of Yokomakura et al. (US PGPub 2015/0171941 A1).
Regarding claim 8, Ke in view of Ahn and further in view of Javed teaches the
method according to claim 1. However, the combination lacks the teaching wherein the
first message comprises: at least one of the identification information of the terminal
device in the first state, identification information of a current cell in which the terminal
device in the first slate is located, a channel quality parameter between the second
device and the terminal device in the first state, and resource indication information of
the second device, wherein the current cell in which the terminal device in the first state
is located is the cell covered by the second device.
In an analogous art, Yokormakura teaches the method wherein the first message
(state information’, (0140) comprises: at least one of the identification information of the terminal device in the first state, identification information of a current cell in which the terminal device in the first state is located, a channel quality parameterbetween the second device and the terminal device in the first state GO1TS9}, (Q140}},
and resource indication information of the second device, wherein the current cell in
which the terminal device in the first state is located is the cell covered by the second
device (paragraph 1397).
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the first message
comprises: al least one of the identification information of the terminal device in the first
slate, identification information of a current cell in which the terminal device in the first
state is located, a channel quality parameter between the second device and the

device, wherein the current cell in which the terminal device in the first state is located is
the cell covered by the second device, as taught by Yokormakura and combine with Ke
and Ahn and Javed in order to provide a coordinated control technique in which channel
state information is shared among a plurality of base station devices and each base
station device performs multiplication by a weighting factor that is used to suppress
inter-cell interference on the basis of the shared channel state information to thereby
suppress inter-cell interference, as suggested by Yokomakura GQ0047}.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ke et al (US PGPub 2016/0174285 A1) in view of Ahn et al. (US PGPub 2009/0186613 A1) and further in view of Javed et al. (US PGPub 2016/0037405 A1), as applied in claim 1, and further in view of Fujishiro et al. (US PGPub 2016/0212790 A1).
Regarding claim 10, Ke teaches the method according to claim 1, wherein the
first device is an anchor central unit AnCU ("a master eNB (MeNB)’, [0017] wherein the
first device is a master eNB equivalent to an anchor central unit}, the second device is
an assistant distribute urit AsDU ("a secondary eNB (SeNB), [0017] wherein the SeNB
is a secondary network device to assist to forward the data from the anchor central
uNnILP MeNB” to the UE, see “the data came from a SGW of the CN needs to be
forwarded by the MeNB to the SeNB, and sent by the SeNB to the UE’, [0005]}: wherein
the AnCH is configured lo control an AnDU (00e7h, a first message comprises:
receiving, by the AnCU, the first message sent by the ASDU by using the AsCU (Fig. 7,
step 701, and [0185] wherein the information is received by the AsCU/’MeNB” from the
AsDUPSeNB’) the sending, by the first device, a second message to the second device

(‘the MeNB sends the SeNB a cell addition request/bearer activation request/SeNB
addition request/SeNB modification request to indicate the bearer to be established”,
[0187] wherein the AnCU/"MeNB’” sends the second message/"cell addition
request/bearer activation request/SeNB addition request to the ASDU/’SeNB’); and the
receiving, by the first device, an acknowledgment message for the second message
and that is sent by the second device comprises : receiving, by the AnCU, the
acknowledgment message for the second message and that is sent by the AsDU by
using the AsCU (‘the SeNB returns a cell addition response/bearer activation
response/SeNB addition response/SeNB modification response to the MeNB’, [0188]).
However, Ke in view of Ahn and further in view of Javed lacks the teaching
wherein the AnCU comprising an assistant ceritral unit ASCLL
In an analogs art, Fujishirc teaches the method wherein the AnCU comprising an
assistant central unit AsSCU (00841, lines 1-2).
It would have been obvious to one having ordinary skill in the art, before the
effective filing date of the invention, to adapt the teaching wherein the AnCU comprising
an assistant central unit AsCGU, as taught by Fujishire, and combine with Ke and Ann
and Ghai in order to enable the secondary base station to establish a user plane
architecture in dual connectivity in which a SCG (Secondary Cell Group) bearer is used
or an architecture in which a split bearer is used, as suggested by Fujishiro ([0034)]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 16 have been
considered but are moot because the new ground of rejection does not rely on any

challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	August 31, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642